Citation Nr: 1760501	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-20 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for erectile dysfunction associated with residuals of prostate cancer due to Agent Orange exposure. 

Entitlement to a compensable rating for ventral hernia prior to February 4, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran had active duty service from November 1955 to December 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg in which the RO granted a claim of service connection for erectile dysfunction and assigned a noncompensable rating, effective August 23, 2001, and denied an increased rating for a ventral hernia disability.   

The Board remanded the appeal in September 2016 for further development and issuance of a Supplemental Statement of the Case (SSOC) for any benefit not granted in full. 

While on remand, in July 2017, the Agency of Original Jurisdiction (AOJ) increased the Veteran's disability rating for ventral hernia to 100 percent, effective February 4, 2013, the date of the claim for increase.  While 100 percent is the highest rating that can be assigned, the rating did not address the entire appeal period.  In this regard, a higher rating could have been granted during the one-year  period prior to the date of the claim for increase.  38 C.F.R. § 3.400 (o).  Although an increased rating was granted during the pendency of the appeal, inasmuch as a higher rating is available during the one-year period prior to the date of the claim, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to a compensable rating for ventral hernia prior to February 4, 2013, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Erectile dysfunction is manifested by impotency with deformity of the penis documented since October 2, 2006; special monthly compensation (SMC) based on loss of use of a creative organ has been awarded.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for erectile dysfunction prior to October 2, 2006, are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2017).

2.  The criteria for a 20 percent rating, but no higher, for erectile dysfunction with penis deformity, from October 2, 2006, are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an initial compensable evaluation for his service-connected erectile dysfunction.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

As noted above, the Veteran is seeking an initial compensable rating for his erectile dysfunction.  Under 38 C.F.R. § 4.115b, Diagnostic Code 7522, a 20 percent rating is assigned for deformity of the penis with loss of erectile power.  The Rating Schedule authorizes the assignment of a noncompensable rating in every instance in which the Rating Schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

SMC has been awarded SMC for loss or loss of use of a creative organ.  38 U.S.C. § 1114 (k); 38 C.F.R. § 3.350 (a)(1).  Based on the above, resolution of this appeal ultimately turns on whether the Veteran has deformity of his penis in addition to the loss of erectile power on account of his erectile dysfunction.

A private treatment record from Dr. C.K. dated October 2, 2006, noted that the Veteran had Peyronie's disease.  In September 2016, the Board remanded the Veteran's claim for a VA examination because remaining clinical records did not support a finding of a penis deformity at that time.  It was unclear whether Dr. C.K.'s assessment was based upon objective examination.  On remand, the November 2016 VA examiner conducted a physical examination and determined that the Veteran had a penis deformity identified as Peyronie's disease.  The examiner also noted that the Veteran had a penis deformity described as an implant to treat erectile dysfunction.  Evidence of record indicates that the implant was placed in March 2010.  See e.g. July 2010 treatment record from Dr. P.J.

The AOJ sought an addendum opinion regarding the Peyronie's disease because the November 2016 VA examiner indicated that Peyronie's disease was already service-connected.  In June 2017, the same VA examiner determined that the Veteran's Peyronie's disease preexisted service.  

The Board has reviewed the service treatment records and observes that Peyronie's disease was not noted on the Veteran's entrance examination report, retirement examination report, or any periodic examination report in between.  There is no indication of any clear and unmistakable evidence that the Veteran's Peyronie's disease preexisted service.  Rather, the first indication of Peyronie's disease is the October 2, 2006 private treatment record.  

While the June 2017 VA examiner's conclusion that Peyronie's disease preexisted service is unsupported by the record, there is no question that the Board's original question - whether the Veteran has Peyronie's disease - was answered in the affirmative.  A remand for another addendum opinion is not required as the Board is able to resolve doubt in favor of the Veteran as to the existence of a penis deformity.  The Board finds that the requirements for a 20 percent disability rating for penis deformity with erectile dysfunction, are met.  

Further, the Board finds that the 20 percent disability rating is warranted from October 2, 2006, the earliest date of objective finding of Peyronie's disease.  Neither private, nor VA, treatment records indicate a finding of Peyronie's disease, or any other penis deformity, prior to October 2, 2006. 

The next-higher, 30 percent disability rating, under DC 7520, is not warranted as the evidence does not indicate, and the Veteran does not contend, that half or more of his penis has been removed.  

Moreover, while the Veteran is noted to have a voiding dysfunction, he is already in receipt of a separate 60 percent disability rating for residuals of prostate cancer under the diagnostic codes for voiding dysfunction.  Further, the February 2013 VA examiner found that the Veteran's voiding dysfunction was secondary to the service-connected prostatectomy.  There is no indication that the voiding dysfunction is secondary to the Veteran's erectile dysfunction.  

The Board has also considered the applicability of other diagnostic codes for rating the Veteran's erectile dysfunction, but finds that no other diagnostic code provides a basis for higher rating, as the Veteran's disability has not been shown to involve any factors that warrant evaluation under any other provision of the Rating Schedule.

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected erectile dysfunction; however, the Board finds that his erectile dysfunction did not warrant a compensable rating prior to October 2, 2006, or a rating in excess of 20 percent thereafter.  Therefore, additional staged ratings are not warranted.

In reaching these conclusions, the Board acknowledges the Veteran's belief that his erectile dysfunction warrants higher ratings.  The Board has considered the Veteran's statements regarding his penile deformity and penile pain.  Indeed, the Board has placed a high probative value on such statements in granting the 20 percent disability rating. 

The Board considered the applicability of the benefit of the doubt doctrine, and applied the same in granting the increase to a 20 percent disability rating from October 2, 2006.  However, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for erectile dysfunction prior to October 2, 2006, or in excess of 20 percent thereafter.  Therefore, the benefit of the doubt doctrine is not applicable with respect to an initial compensable rating for erectile dysfunction prior to October 2, 2006, or in excess of 20 percent thereafter, and the claim must be denied to that extent.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

	 
ORDER

An initial compensable disability rating prior to October 2, 2006, for erectile dysfunction with penis deformity, is denied. 

A 20 percent disability rating, but no higher, for erectile dysfunction with penis deformity, is granted effective October 2, 2006, subject to the laws and regulations governing payment of monetary benefits.


REMAND

In September 2016, the Board remanded the issue of entitlement to a compensable rating for ventral hernia disability.  While on remand, in July 2017, the AOJ granted a 100 percent disability rating for the Veteran's ventral hernia disability, effective February 4, 2013.  

While 100 percent rating is the highest rating that can be assigned, the fact that it was not applied to the entire period pertinent to the appeal means it was a partial rather than a full grant.  The September 2016 remand instructed the AOJ to issue a SSOC if any benefit sought was not granted in full.  Consequently, the Veteran should have been issued a SSOC for the period of the appeal prior to February 4, 2013.  Furthermore, the AOJ is required to issue a SSOC when, pursuant to a Board remand, it develops evidence or cures a procedural defect.  38 C.F.R. § 19.31(c).  The only exceptions allowed for by the regulation are if: (1) the only purpose of the remand is to assemble records previously considered by the AOJ and properly discussed in a prior statement of the case or SSOC, or (2) the Board specifies in the remand that a SSOC is not required.  38 C.F.R. § 19.31 (c).  The Board's September 2016 Remand does not fall under either exception.  Accordingly, on remand the AOJ must issue a SSOC after a review of all relevant evidence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the claim for a compensable rating for a ventral hernia prior to February 4, 2013.  If the benefit sought is not granted, provide the Veteran and his representative with a SSOC and allow them an appropriate time to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


